DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 Response to Amendment/Claim Status
Claims 1-20 are currently pending. Claims 1-4, 6, 8, 10-12, 14, 16-18 and have been amended. No claims were cancelled; and no new claims were added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the connector array" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, "the connector array" in line 2 will be interpreted to reads as "a connector array".

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the microelectronic die" in line 11.  The examiner is unsure if the microelectronic die of line 11 is the same as the “die" recited in lines 2 and 4.
Therefore, "the microelectronic die" in line 11 will be interpreted to reads as "the die".
Re claims 15-17, they are rejected under 112(b) due to their dependence on claim 14.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the top conductive pad" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner whether the top conductive pad is different from the conductive pad of line 6.
Therefore, "the top conductive pad" in line 9 will be interpreted to reads as "the conductive pad".
Re claims 19 and 20, they are rejected under 112(b) due to their dependence on claim 18.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyland (US 7,217,997 B2).

a substrate (110; col. 3, lines 18-36) having a ground plane (140; col. 3, lines 18-36) and a top side (upper plane) to carry a microelectronic die (130; col. 3, lines 18-36), the top side (upper plane) further having a conductive pad (150a/150b/150c/150d; col. 4, lines 13-18) coupled (electrically) to the ground plane (140);
a microelectronic die (130) having a bottom (lower) side attached to the substrate (110) and a top (upper) side opposite the bottom (lower) side; and
a first plurality of discrete bond wires (190a; col. 4, lines 13-18 and col. 7, lines 45-52) and a second plurality of discrete bond wires (190b; col. 4, lines 13-18 and col. 6, lines 42-45) connected to the top conductive pad (150a/150b/150c/150d), the first 
plurality of discrete bond wires (190a) orthogonal (perpendicular; col. 3, lines 26-30) to the second plurality of discrete bond wires (190b), wherein ones (all) of the first 
plurality of discrete bond wires (190a) and ones (all) the second plurality of discrete 
bond wires (190b) are interlaced (woven; col. 6, lines 42-45) to form a wire mesh 
(col. 6, lines 42-45) electromagnetic interference shield (col. 6, lines 16-26 and col. 6, lines 42-45) for the substrate (110), each of the first plurality of discrete bond wires 
(190a) and the second plurality of discrete bond wires (190b) having a curvature (arch;
col. 4, lines 13-18) the curvature (arch) vertically (directly) over the microelectronic 
die (130), wherein the first plurality of discrete bond wires (190a) and the second 
plurality of discrete bond wires (190b) are separate (non-monolithic) and distinct 
(non-monolithic) from the conductive pad (150a/150b/150c/150d).
For the record, the expression “the curvature over the microelectronic die” is being interpreted to mean that the plurality of bond wires (190a/190b) of the wire mesh (EMI shield) of Wyland span from one side to the other side of the microelectronic die (130), where all portions of the plurality of bond wires (190a/190b) over the upper plane of 130 have curved surfaces which are over (vertically above) the microelectronic die (130), do not have right or 90-degree angles. This is consistent with the FIGS. 5A and 10 of the instant application.
  
Re claim 2, Wyland discloses the apparatus of claim 1, wherein the die (130) is rectangular, wherein the top conductive pad (150a/150b/150c/150d) is on each of the four sides of the die (FIG. 2E), and wherein the first plurality of discrete bond wires 
(190a) and the second plurality of discrete bond wires (190b) extend over the top 
side of the die each from one side (left and bottom) of the die to an opposite side (right and top) of the die (130).
Re claim 3, Wyland discloses the apparatus of claim 2, wherein the first plurality 
of discrete bond wires (190a) and the second plurality of discrete bond wires (190a) act 
as a Faraday cage (due to a substantially identical structure; see MPEP § 2112.01) over the die (130).
Re claim 4, Wyland discloses the apparatus of claim 3, wherein the ones of the 
first plurality of discrete bond wires (190a) and the ones the second plurality of discrete 
bond wires (190b) are separated by a distance smaller than an anticipated wavelength of electromagnetic interference (col. 3, lines 11-17 and col. 6, lines 42-45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, 13; and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wyland in view of Sasaki et al (US 2010/0237492 A1-prior art of record, hereafter Sasaki).
Re claim 5, Wyland discloses the apparatus of claim 2.


However,
Sasaki discloses in FIG. 11 (with references to FIG. 1) an apparatus comprising: a substrate (printed wiring board 20; ¶ [0076]) having a ground plane (G; ¶ [0078]) and a top side (embedded in 20 above layer 14; ¶ [0079]); wherein the substrate (20) has a connector array (unlabeled connections under chip 1B) to electrically connect to a die (1B; ¶ [0076]-[0078]), wherein the connector array is within a cavity (region of 1B between L3 and L4; ¶ [0018]; [0076] and [0082]) in the substrate (20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wyland such that the connector array (flip-chip array) is within the cavity in the substrate (110) as disclosed by Sasaki in order to form thinner EMI shielded packaged structures comprising embedded flip-chip die.

Re claim 10, Wyland discloses the apparatus of claim 1, wherein the substrate (110) has a connector array (125; col. 3, lines 18-25) to electrically connect to the die (130), wherein the top (upper) side of the die (130) is the back side, and wherein the first plurality of discrete bond wires (190a) and the second plurality of discrete bond 


A.	Wyland fails to disclose wherein the connector array is within a cavity in the substrate, wherein the conductive pad is not in the cavity so that the conductive pad is above the top side of the die, wherein the top side of the die is the back side, the die further comprising a back side metallization layer and wherein the first plurality of 
discrete bond wires and the second plurality of discrete bond wires are coupled to the top conductive pad at one end and to the back side metallization at the other end.

	However,
Wyland discloses in FIG. 4 a back side metallization layer (350c/380; col. 4, lines 45-64) and wherein a plurality of bond wires (190a) are each coupled (electrically) to the back side metallization (350c/380) at an end (center).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wyland such that the die further comprising a back side metallization layer and wherein the first plurality of discrete bond wires (190a) and the second plurality of discrete bond wires (190b) are each coupled to the back side metallization at the other end to provide electrical grounding, in addition to EMI shielding, for the die.

B.	Wyland fails to disclose wherein the connector array is within a cavity in the substrate, wherein the conductive pad is not in the cavity so that the conductive pad is above the top side of the die.
However,
Sasaki discloses in FIG. 11 (with references to FIG. 1) an apparatus comprising: a substrate (printed wiring board 20; ¶ [0076]) having a ground plane (G; ¶ [0078]) and a top side (embedded in 20 above layer 14; ¶ [0079]); wherein the substrate (20) has a connector array (unlabeled connections under chip 1B) to electrically connect to a die (1B; ¶ [0076]-[0078]), wherein the connector array is within a cavity (region of 1B between L3 and L4; ¶ [0018]; [0076] and [0082]) in the substrate (20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wyland such that the connector array (flip-chip array) is within the cavity in the substrate (110) as disclosed by Sasaki, wherein the conductive pad is not in the cavity so that the conductive pad 
(150a/150b/150c/150d) is above the top side of the die in order to form thinner EMI shielded packaged structures comprising embedded flip-chip die.

Re claim 13, Wyland discloses the apparatus of claim 1.
But, fails to disclose wherein the die (130) is coupled (electrically) to the ground plane (140) through the substrate (110).
However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wyland such that the die is coupled to the ground plane through the substrate to provide EMI protection for thinner packaged structures comprising embedded flip-chip die.

Re claim 14, Wyland discloses in FIGS. 2E and 5 a method comprising:
forming a substrate (110 in FIG. 2E; col. 3, lines 18-36) with a ground plane (140; col. 3, lines 18-36), and a top side conductive pad (150a/150b/150c/150d; col. 4, lines 13-18) coupled (electrically) to the ground plane (140);
attaching a die (130; col. 3, lines 18-36) to the substrate (110); and
attaching a first plurality of discrete bond wires (190a; col. 4, lines 13-18 and col. 7, lines 45-52) and a second plurality of discrete bond wires (190b; col. 4, lines 13-18 
and col.7, lines 45-52) to the top conductive pad (150a/150b/150c/150d), the first 
plurality of discrete bond wires (190a) orthogonal (perpendicular; col. 3, lines 26-30) to the second plurality of discrete bond wires (190b), wherein ones (all) of the first 
plurality of discrete bond wires (190a) and ones (all) the second plurality of discrete 
bond wires (190b) are interlaced (woven; col. 6, lines 42-45) to form a wire mesh 
(col. 6, lines 42-45) electromagnetic interference shield (col. 6, lines 16-26 and col. 6, lines 42-45) for the substrate (110), each of the first plurality of discrete bond wires 
(190a) and the second plurality of discrete bond wires (190b) having a curvature (arch;

the first plurality of discrete bond wires (190a) and the second plurality of discrete bond 
wires (190b) are separate (non-monolithic) and distinct (non-monolithic) from the 
conductive pad (150a/150b/150c/150d).
For the record, the expression “the curvature over the die” is being interpreted to mean that the plurality of bond wires (190a/190b) of the wire mesh (EMI shield) of Wyland span from one side to the other side of the die (130), where all portions of the plurality of bond wires (190a/190b) over the upper plane of 130 have curved surfaces which are over (vertically above) the die (130), do not have right or 90-degree angles. This is consistent with the FIGS. 5A and 10 of the instant application.   

Wyland fails to disclose a connector array to attach to die; and attaching a die to the connector array.
However,
Sasaki discloses in FIG. 11 (with references to FIG. 1) an apparatus comprising: a substrate (printed wiring board 20; ¶ [0076]) having a ground plane (G; ¶ [0078]) and a top side (embedded in 20 above layer 14; ¶ [0079]); wherein the substrate (20) has a connector array (unlabeled connections under chip 1B) to electrically connect to a die (1B; ¶ [0076]-[0078]), wherein the connector array is within a cavity (region of 1B between L3 and L4; ¶ [0018]; [0076] and [0082]) in the substrate (20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wyland such that the 

Re claim 15, Wyland and Sasaki disclose the method of claim 14, further comprising forming a cavity (Sasaki: region of 1B between L3 and L4; ¶ [0018]; [0076] and [0082]) in the substrate and forming the connector array (flip-chip connections) in the cavity and wherein attaching the die (flip-chip) comprises attaching the die to the connector array within the cavity (Sasaki: FIG. 11) as part of the thinner EMI shielded packaged structures comprising embedded flip-chip die of claim 14.

Re claim 16, Wyland and Sasaki disclose the method of claim 15, wherein the die (1B of Sasaki) is a flip chip die (face-down; Abstract) with a front (bottom) side attached to the connector array (unlabeled connections under 1B) and a back (upper) side and wherein attaching the first plurality of discrete bond wires (190a) and the second
plurality of discrete bond wires (190b) comprises attaching the bond wires with one end (outer perimeter) attached to the conductive pad (150a/150b/150c/150d) as part of the thinner EMI shielded packaged structures comprising embedded flip-chip die of claim 14.

Wyland (FIG. 2E) and Sasaki fail to disclose the back (upper) side having a metal layer and wherein attaching the first plurality of discrete bond wires (190a) and the 
second plurality of discrete bond wires (190b) comprises attaching the bond wires the 
other end attached to the back side metal layer.

Wyland discloses in FIG. 4 a back (upper) side (of die 330) having a metal layer (350c/380; col. 4, lines 45-64) and wherein a plurality of bond wires (190a) are each attached (electrically) to the back side metal layer (350c/380) at an end (center).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wyland and Sasaki such that the die further comprising a back side metal layer and wherein the first plurality of discrete bond wires (190a) and the second plurality of discrete bond wires (190b) are attached to the back side metal layer at the other end to provide electrical grounding, in addition to EMI shielding, for the die.

Re claim 17, Wyland disclose the method of claim 15, wherein the top conductive pad (150a/150b/150c/150d) is on each of the four sides of the die, wherein the first 
plurality of discrete bond wires (190a) and the second plurality of discrete bond wires 
(190b) extend over the die (130) each from one side of the die to an opposite side the 
die to act as a Faraday cage over the die, and wherein the ones of the first plurality of
discrete bond wires and the ones the second plurality of discrete bond wires are
separated by a distance smaller than an anticipated wavelength of electromagnetic 
interference (see claims 2, 3 and 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wyland and Sasaki as applied to claim 5 above, and further in view of Hwang et al (US 2008/0277800 A1-prior art of record, hereafter Hwang).

But, fails to further disclose a second microelectronic die stacked over the first die (130 of Wyland) within the cavity (region of 1B between L3 and L4 of Sasaki) and wherein the first plurality of discrete bond wires (190a of Wyland) and the second plurality of 
discrete bond wires (190b of Wyland) are also over the second microelectronic die.

However,
Hwang discloses in FIG. 1B an apparatus comprising: embedded stacked devices, a second microelectronic die (5th semiconductor chip 128b; ¶ [0028]) stacked over a first die (2nd semiconductor chip 128b; ¶ [0028]) within a cavity (embed in encapsulation 140; ¶ [0022]), and wherein bond wires (135; ¶ [0028]) are over (above) the first (122b) and second (128b) microelectronic die.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wyland and Sasaki such that a second microelectronic die is stacked over the first die within the cavity and wherein the bond wires are also over the second microelectronic die to configure high-speed logic and/or memory devices (Hwang; ¶ [0025]) having the EMI protection as disclosed by Sasaki and Nishimura and Wyland.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wyland in view of Nishimura (US 2005/0006745 A1-prior art of record).
Re claim 7, Wyland discloses the apparatus of claim 1.


However,
Nishimura discloses in FIG. 4 (with references to FIGS. 1, 2 and 3B) an apparatus comprising: a substrate (9; ¶ [0022]) having a ground plane (11; ¶ [0022]) and a top side (upper plane) to carry a microelectronic die (21; ¶ [0022]), the top side (upper plane) further having a conductive pad (13; ¶ [0022]) coupled to the ground plane (11), wherein the pads (13) are formed by an embedded wiring layer (unlabeled wiring under 13/over 11) of the substrate (9) that is exposed from the top (upper) surface of the substrate.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wyland where the pads (150a/150b/150c/150d) are formed by an embedded wiring layer of the substrate (10) that is exposed from the top (upper) surface of the substrate, as disclosed by Nishimura, to form stacked-type devices where each level of the stack is connected to a ground plane in the base substrate, and the pads provide external and internal signal paths through the base substrate (Nishimura; ¶ [0022]-[0023]).  

The limitation by ablating a dielectric layer of the substrate is a Product-by-Process limitation. However, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where theproduct can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See MPEP § 2113.

Re claim 8, Wyland and Nishimura disclose the apparatus of Claim 7, wherein the top (upper) side of the die (10) is the back side and wherein the first plurality of discrete bond wires (190a) and the second plurality of discrete bond wires (190b) are each coupled (electrically; col. 3, lines 26-30 and col. 4, lines 13-18) to the top conductive pad (150a/150b/150c/150d) at one end (at 140).
But, fails to disclose the die further comprising a back side metallization layer and wherein the first plurality of discrete bond wires (190a) and the second plurality of discrete bond wires (190b) are each coupled to the back side metallization at the other end in the embodiment of FIG. 2E.
However, Wyland discloses in FIG. 4 a back side metallization layer (350c/380; col. 4, lines 45-64) and wherein a plurality of bond wires (190a) are each coupled (electrically) to the back side metallization (350c/380) at an end (center).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wyland and Nishimura as applied to claim 7 above, and further in view of Sasaki et al (US 2010/0237492 A1-prior art of record, hereafter Sasaki).
Re claim 9, Wyland and Nishimura disclose the apparatus of claim 8, wherein the die (130/330 of Wyland) has a front (bottom) side.
But, fail to disclose wherein the die (130/330 of Wyland) has the front (bottom) side coupled to a connector array and wherein the back side metallization (350c/380 in FIG. 4 of Wyland) is coupled to the ground plane (140 of Wyland) through the front (bottom) side of the die and the connector array.
However,
Sasaki discloses in FIG. 11 (with references to FIG. 1) an apparatus comprising: a die (1B; ¶ [0076]) has a front (bottom) side coupled to a connector array (flip-chip connection of unlabeled bumps under chip 1B) to electrically connect to the die (1B; ¶ [0076]-[0078]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wyland and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wyland and Sasaki as applied to claim 10 above, and further in view of Hwang et al (US 2008/0277800 A1-prior art of record, hereafter Hwang).
Re claim 11, Wyland and Sasaki disclose the apparatus of claim 10.
But, fail to disclose further comprising a second microelectronic die beside the first die (130 of Wyland) within the cavity (of Sasaki) and wherein the first plurality of discrete 
bond wires (190a of Wyland) and the second plurality of discrete bond wires (190b of Wyland) are also over the second microelectronic die.

However,
Hwang discloses in FIG. 1B an apparatus comprising: embedded stacked devices, a second microelectronic die (5th semiconductor chip 128b; ¶ [0028]) stacked over a first die (2nd semiconductor chip 128b; ¶ [0028]) within a cavity (embed in encapsulation 140; ¶ [0022]), and wherein bond wires (135; ¶ [0028]) are over (above) the first (122b) and second (128b) microelectronic die.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wyland and Sasaki  microelectronic die is stacked over the first die within the cavity and wherein the bond wires are also over the second microelectronic die to configure high-speed logic and/or memory devices (Hwang; ¶ [0025]) having the EMI protection as disclosed by Wyland and Sasaki, wherein the first plurality of discrete bond wires and 
the second plurality of discrete bond wires are also over the second microelectronic die.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over and Wyland and Sasaki as applied to claim 5 above, and further in view of Zhao et al (US 2013/0214426 A1-prior art of record, hereafter Zhao).
Re claim 12, Wyland and Sasaki disclose the apparatus of Claim 5.
But, fail to disclose further comprising a second microelectronic die within the cavity, wherein the cavity has a wall and a conductive pad on the wall between the first die and the second die and wherein the first plurality of discrete bond wires and the second plurality of discrete bond wires form a first wire mesh over the first 
die and a second wire mesh over the second die to isolate interference between the first die and the second die.
However,
Zhao discloses ion FIG. 4 and apparatus comprising: a first microelectronic die (440a; ¶ [0052]) within a cavity (openings around semiconductor chips; ¶ [0052]) and a second microelectronic die (440a; ¶ [0052]) within the cavity, wherein the cavity (openings) has a wall (segment 410a; ¶ [0051]) and a conductive pad on the wall between the first die (440a) and the second die (440b).

form a first wire mesh over the first die and a second wire mesh over the second die to 
isolate interference between the first die and the second dieto isolate interference between the first die and the second die representing selective EMI isolation to individual devices as opposed to stacked or adjacent devices.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0006745 A1-prior art of record) in view of Sasaki et al (US 2010/0237492 A1-prior art of record, hereafter Sasaki) and Wyland (US 7,217,997 B2).
Re claim 18, Nishimura discloses in FIG. 18 (with references to FIGS. 1 and 7) a computing system comprising:
a printed circuit board (18; ¶ [0036]);
a semiconductor device (21; ¶ [0029]) attached (electrically and physically) to the printed circuit board (18); and
a package (stacked 33 and 36; ¶ [0036]) attached (electrically by solder balls 39; ¶ [0036]) to the printed circuit board (18), the package (33/36) having a substrate (wiring substrate 33) having a ground plane (11; ¶ [0029]) and a top (uppermost plane) side to carry a microelectronic die (21; ¶ [0034]), the top (upper plane) side further having a 

A.	Nishimura fails to disclose a memory attached to the printed circuit board (18); and a first plurality of discrete bond wires and a second plurality of discrete bond 
wires connected to the conductive pad (13), the first plurality of discrete bond wires 
orthogonal to the second plurality of discrete bond wires, wherein ones of the first 
plurality of discrete bond wires and ones the second plurality of discrete bond wires 
are interlaced to form a wire mesh electromagnetic interference shield for the substrate, 
each of the first plurality of discrete bond wires and the second plurality of discrete
bond wires having a curvature, the curvature vertically over the microelectronic die,
wherein the first plurality of discrete bond wires and the second plurality of discrete 
bond wires are separate and distinct from the conductive pad.

However,
Sasaki discloses in FIG. 11 (with references to FIG. 1) a computing system comprising (computer 101): a printed circuit board (upper two layers of printed wiring board 20; ¶ [0076] and [0098]); and a memory (semiconductor chip 1C; ¶ [0079] and [0100]) attached to the printed circuit board (on layer L1; ¶ [0079] and [0100]).


B.	Nishimura and Sasaki fail to disclose a memory attached to the printed circuit board (18); and a first plurality of discrete bond wires and a second plurality of 
discrete bond wires connected to the conductive pad (13), the first plurality of discrete 
bond wires orthogonal to the second plurality of discrete bond wires, wherein ones of 
the first plurality of discrete bond wires and ones the second plurality of discrete bond 
wires are interlaced to form a wire mesh electromagnetic interference shield for the 
substrate, each of the first plurality of discrete bond wires and the second plurality of 
discretebond wires having a curvature, the curvature vertically over the microelectronic 
die, wherein the first plurality of discrete bond wires and the second plurality of discrete 
bond wires are separate and distinct from the conductive pad.

However,
Wyland discloses in FIG. 2E (with references to FIG. 2A) an apparatus comprising:
a substrate (110; col. 3, lines 18-36) having a ground plane (140; col. 3, lines 18-36) and a top side (upper plane) to carry a microelectronic die (130; col. 3, lines 18-36), the top side (upper plane) further having a conductive pad (150a/150b/150c/150d; col. 4, lines 13-18) coupled (electrically) to the ground plane (140);
a microelectronic die (130) having a bottom (lower) side attached to the substrate (110) and a top (upper) side opposite the bottom (lower) side; and

plurality of discrete bond wires (190a) orthogonal (perpendicular; col. 3, lines 26-30) to the second plurality of discrete bond wires (190b), wherein ones (all) of the first 
plurality of discrete bond wires (190a) and ones (all) the second plurality of discrete 
bond wires (190b) are interlaced (woven; col. 6, lines 42-45) to form a wire mesh 
(col. 6, lines 42-45) electromagnetic interference shield (col. 6, lines 16-26 and col. 6, lines 42-45) for the substrate (110), each of the first plurality of discrete bond wires 
(190a) and the second plurality of discrete bond wires (190b) having a curvature (arch;
col. 4, lines 13-18) the curvature (arch) vertically (directly) over the microelectronic 
die (130), wherein the first plurality of discrete bond wires (190a) and the second 
plurality of discrete bond wires (190b) are separate (non-monolithic) and distinct 
(non-monolithic) from the conductive pad (150a/150b/150c/150d).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura and Sasaki such that the plurality of bond wires comprises a first plurality of discrete bond wires and a second plurality of discrete bond wires connected to the conductive pad, 
the first plurality of discrete bond wires orthogonal to the second plurality of discrete 
bond wires, wherein ones of the first plurality of discrete bond wires and ones the 
second plurality of discrete bond wires are interlaced to form a wire mesh electro-
magnetic interference shield for the substrate, each of the first plurality of discrete
bond wires and the second plurality of discrete bond wires having a curvature, the 

bond wires and the second plurality of discrete bond wires are separate and distinct 
from the conductive pad as disclosed by Wyland as a design choice (MPEP § 2144.04) for forming the plurality of bond wires, which leads to reduced wire bond inductance 
in addition to EMI reduction (Wyland: FIG. 1; col. 1, lines 10-12; col. 3, lines 1-10 and col. 4, lines 13-18).

Re claim 19, Nishimura discloses the computing system of claim 18, wherein the printed circuit board (18) has a ground plane (26; ¶ [0038]), wherein the ground plane (11) of the substrate is connected (electrically; ¶ [0038]) to the ground plane (26) of 
the printed circuit board (18), but fails to disclose wherein the die (10) is coupled to the ground plane (11) of the substrate (9) through the substrate.
However, Sasaki discloses wherein the die (1B) is coupled (electrically by vertical portions of G between L4 and L6) to the ground plane (G under 1B) of the substrate through the substrate as part of the packaged structure comprising a memory and an RF analog signal processing semiconductor device discussed above for claim 18.

Re claim 20, Nishimura and Sasaki disclose the computing system of Claim 18, wherein the substrate (20 of Sasaki) has a cavity (region of 1B between L3 and L4; ¶ [0018] [0076] and [0082]), wherein the die (1B of Sasaki) is surface mounted to a bottom surface (at lands under 1B) of the cavity, and wherein the first plurality of discrete bond 
wires (190a of Wyland) and the second plurality of discrete bond wires (190b of Wyland) 
are attached at one end (at 140) to the conductive pad (150a/150b/150c/150d).

other end to the back side metal layer.

However,
Wyland discloses in FIG. 4 a back side metal (350c/380; col. 4, lines 45-64) and wherein a plurality of bond wires (190a) are each coupled (electrically) to the back side metal (350c/380) at an end (center).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura and Sasaki such that the die further comprising a back side metal  opposite the bottom of the cavity (of Sasaki) and wherein the first plurality of discrete bond wires (190a) and the second plurality of discrete bond wires (190b) are each coupled at the other end to the back side metal to provide electrical grounding, in addition to EMI shielding, for the embedded flip-chip die.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on the reference or reference combinations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892